Title: Petition of John Porter, ca. 27 December 1796
From: Madison, James
To: 


Document not found. Ca. 27 December 1796. On 27 Dec. 1796 JM presented to the House of Representatives the petition of Porter, who was seeking compensation for his services during the Revolution. Reported in Claypoole’s Am. Daily Advertiser, 28 Dec. 1796. The petition was referred to the Committee of Claims, which disallowed it on 6 Jan. 1797 (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:629, 641).
